Appeal Dismissed and Memorandum Opinion filed August 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01076-CV

 IN THE INTEREST OF A.L.P., A.M.P., A.G.P., AND A.R.P., CHILDREN

                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-58613

                          MEMORANDUM OPINION

      This is an appeal from the November 13, 2018 final order in a suit to modify
the parent-child relationship. The brief of appellant, M.P., was due July 18, 2019.
No brief or motion to extend time to file the brief was filed.

      On July 25, 2019, the court ordered appellant to file a brief by August 19,
2019. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.

      Therefore, the appeal is DISMISSED.

                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant